Citation Nr: 1039713	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-03 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for PTSD and 
assigned a 10 percent evaluation effective April 25, 2005.  The 
Veteran disagreed with the initial evaluation assigned and 
requests a rating of 70 percent, and this matter is properly 
before the Board for adjudication.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran asserts that the current rating of 10 percent is 
inadequate and should be increased to 70 percent.  In February 
2006 and July 2007 statements, he contended that since his return 
from Vietnam, he has dealt with anger on a daily basis and often 
has nervous anxiety triggered by startle reactions to sights, 
sounds, and smells.  He also deals with survivor's guilt from 
experiences in Vietnam in addition to the April 2005 car accident 
that killed his best friend and left him uninjured. 


The most recent VA examination was conducted in December 2007.  
The VA examiner noted that the Veteran did not attend 
psychotherapy because he believed that he would get worse by 
recalling traumatic memories which he has tried to suppress over 
the years.  He denied nightmares, hallucinations, 
obsessive/ritualistic behavior, homicidal and suicidal thoughts.  
He reported having intrusive memories that occur several times 
per month and last several minutes at a time.  The examiner 
opined that the Veteran met the criteria for a diagnosis of PTSD 
and assigned a GAF score of 65.  The examiner noted that the 
Veteran was more preoccupied by memories of past traumas than he 
used to be and, as a result, felt that he had to work harder to 
keep his PTSD symptoms under control or lose his temper when he 
got upset by little things.  Despite the increased severity of 
the PTSD symptoms, the examiner opined that they were not severe 
enough to interfere with his overall social and occupational 
functioning.  

The Board notes that in October 2010, the Veteran's 
representative submitted a statement that asserts that the 
Veteran's PTSD has become worse since he was last evaluated.  
Because the current severity and extent of the Veteran's service-
connected PTSD is unclear, the Board finds that a new VA 
examination is necessary in order to fully and fairly evaluate 
his claim for an increased rating.  As such, the claim for PTSD 
is remanded for a VA examination.  In addition, any current 
treatment records should be obtained and added to the claims 
file.

Accordingly, the case is REMANDED for the following action:

1.	Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to January 2006, the date of the most 
recent VA records on file, should be 
obtained and incorporated in the claims 
folder.  The Veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.

2.	Schedule the Veteran for a VA PTSD 
examination.  The claims folder must be 
made available to the examiner.  The 
examiner is requested to review the 
records and should specifically provide an 
opinion as to the current nature and 
severity of the Veteran's PTSD.  A 
complete rationale must be provided for 
each opinion expressed.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the Veteran's 
PTSD.

3.	When the development requested has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


